DISMISS; Opinion Filed September 18, 2012.




                                                   In The
                                       (!L111r1 uf Anm1!i
                              .Fift1i 1iitrirt nf ixw at OaIta
                                           No. 05-l2-00l45-
                                               1            C


                                BOBETTE JANEAN HYMAN, Appellant

                                                     V.

                               CLIFTON JAMES HYMAN, JR., Appellee


                           On Appeal from the 302nd Judicial District Court
                                        Dallas County, Texas
                               Trial Court Cause No. 1)F-10-09046-U


                                  MEMORANDUM OPINION
                                 Before Justices Bridges, Richter, and Lang
                                          Opinion By Justice Lang

        By notice of appeal filed December 2, 2011, Bobette Janean Hyman appeals the trial court’s

August 23, 2011 final decree of divorce.          Because she timely requested findings of fact and

conclusions of law, Hyman’s notice of appeal was due by November 21, 2011, or with a proper

extension motion, by December 6, 2011. See TEX. R. App. P. 26.1(a)(4), 26.3. Hyman’s notice of

appeal was filed within the fifteen-day extension period provided by rule 26.3, but she did not file

an extension motion. Accordingly, by letter dated August 6, 2012, we directed her to file a motion

to extend time to file the appeal in accordance with rule of appellate procedure 10.5(b). See id.

10.5(b), 26.3(b); Verburgt v. Dorner, 959 S.W.2d 615 (Tex. 1997). We cautioned Hyrnan that if we

failed to   receive   the motion within ten days, we would, without further notice, dismiss the appeal
for want ofjurisdiction. To date, Hyman has not filed the motion or otherwise communicated with

thL C ourt ALLordlmjy     L   dismiss thu appual S IF   \   R   P 42 3(a)




                                                   JUSTICE


120 145F.P05




                                            —2—
                                (intrt uf Appcah
                        Fift1! Jitrirt nf i,uui at 1La1ta

                                       JUDGMENT
I3OBETTE JANEAN HYMAN, Appellant                   Appeal from the 302nd Judicial District Court
                                                   of Dallas County, Texas. (Tr.Ct.No. DF- 10-
No. 05-12-00 145-CV          V.                    09046-U).
                                                   Opinion delivered by Justice Lang, Justices
CLIFTON JAMES HYMAN, JR., Appellee                 Bridges and Richter participating.

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. We ORDER
that appellee CLIFTON JAMES HYMAN, JR. recover his costs, if any, of this appeal from appellant
BOBETTE JANEAN [lYMAN.


Judgment entered September 18, 2012.




                                                  DOUG           LANG
                                                  JUSTICE